          Case 2:18-cv-03780-JAT Document 19 Filed 05/10/19 Page 1 of 5


 1 DAVID SELIGMAN (Colo. Bar No. 49394)
   Towards Justice
 2 1410 High Street, Suite 300
   Denver, CO 80218
 3 Telephone: (720) 441-2236
   david@towardsjustice.org
 4 Attorney for Respondents

 5

 6                           IN THE UNITED STATES DISTRICT COURT

 7                                FOR THE DISTRICT OF ARIZONA

 8   _________________________________
                                                     )
 9 O.P.E.N. America Inc.,                            )
   d/b/a OpenWorks;                                  )
10                                                   )   No. 18-cv-03780-JAT
              Petitioner,                            )
11                                                   )
     v.                                              )   RESPONDENTS’
12                                                   )   SUPPLEMENTAL BRIEF
                                                     )   REGARDING WHETHER THIS
13   Ruth LLC;                                       )   CASE SHOULD BE DISMISSED
     Ruth Mark;                                      )   UNDER THE FIRST-TO-FILE
14                                                   )   RULE § 4 (Oral Argument
              Respondents.                           )   Requested)
15                                                   )
                                                     )
16
              For all the reasons Respondents have presented to this Court throughout their
17
     briefing in this case, the Court should deny OpenWorks’s petition. Among other things,
18

19   OpenWorks has not met its burden of establishing that the parties have entered into the

20   agreement, ECF Doc. 14 at 3-7, and even if OpenWorks could establish contract formation,
21   the agreement would still be unconscionable and unenforceable under federal and state law,
22
     id. at 7-14. Further, this Court does not have personal jurisdiction over Respondents. Id. at
23
     15-16.
24

25            In addition to all these flaws with OpenWorks’s petition, it is also improper under the

26   first-to-file rule in light of ongoing litigation in the District of Colorado and the Tenth
27
     Circuit. Mark v. OpenWorks, 18-cv-02412 (D. Colo.); O.P.E.N. AMERICAN, INC. d/b/a
28


                                                     1
       Case 2:18-cv-03780-JAT Document 19 Filed 05/10/19 Page 2 of 5


 1   OpenWorks v. Ruth Mark, 19-1024 (10th Cir.). Those courts are currently addressing the
 2
     precise issues before this Court: the enforceability of the arbitration agreement and which
 3
     issues should be decided by the court in Colorado, which considered OpenWorks’s motion
 4
     to stay under 9 U.S.C. § 3, versus this Court, where the petition under 9 U.S.C. § 4 was filed.
 5

 6           The Court should therefore dismiss this petition under the first-to-file rule without
 7   prejudice to OpenWorks refiling in this District if the Tenth Circuit reverses the court in
 8
     Colorado, and that court decides that the case there should be stayed. At the very least, out
 9
     of concern for principles of judicial economy and comity, this Court should exercise its
10

11   “broad discretion to stay proceedings as an incident to its power to control its own docket,”

12   Clinton v. Jones, 520 U.S. 681, 683 (1997), until the Tenth Circuit has resolved the questions
13
     currently before it on appeal from the Colorado court’s denial of OpenWorks’s motion to
14
     stay.
15
             The first-to-file rule is a “doctrine of federal comity, which applies when two cases
16

17   involving substantially similar issues and parties have been filed in different districts.” In re

18   Bozic, 888 F.3d 1048, 1051 (9th Cir. 2018) (internal quotation marks and citations omitted).
19
     Pursuant to the first-to-file rule, “the second district court has discretion to transfer, stay, or
20
     dismiss the second case in the interest of efficiency and judicial economy.” Id. In exercising
21

22   such discretion, the courts consider the interests of “economy, consistency, and comity.”

23   Ford v. [24]7.ai, Inc., No. 18-CV-02770-BLF, 2019 WL 570756, at *2 (N.D. Cal. Feb. 12,
24   2019) (internal quotation marks omitted).
25
             There should be no dispute that the parties and issues in this litigation overlap
26
     substantially with the parties and issues in Mark. There is also no dispute that the District
27

28   Court in Mark weighed in on the enforceability of the arbitration agreement by declining to


                                                      2
       Case 2:18-cv-03780-JAT Document 19 Filed 05/10/19 Page 3 of 5


 1   stay that action under 9 U.S.C. § 3 (providing that the court should issue a stay upon being
 2
     satisfied “that the issue involved in such suit or proceeding is referable to arbitration under
 3
     such an agreement”). Nonetheless, Petitioner will argue that the first-to-file rule should not
 4
     apply here because the court in the District of Colorado does not have the authority to grant
 5

 6   the precise relief that Respondent seeks with this petition: a court order compelling
 7   arbitration in Arizona. See Ansari v. Qwest Commc’ns Corp., 414 F.3d 1214, 1220 (10th Cir.
 8
     2005).
 9
              Respondents do not dispute that as a matter of Tenth Circuit law, the Colorado court
10

11   could not order arbitration in Arizona, but that consideration is easily overwhelmed by the

12   strong factors counseling in favor of dismissal under the first-to-file rule or a stay of this
13
     litigation pending the outcome in the Tenth Circuit.
14
              First, while the Colorado court does not have the authority to order arbitration in
15
     Arizona, it does have authority to stay the case in Colorado pursuant to 9 U.S.C. § 3 “upon
16

17   being satisfied that the issue involved in such suit or proceeding is referable to arbitration.”

18   An order staying that case and deferring to this Court questions regarding the enforceability
19
     of the arbitration provision would have removed first-to-file concerns. But the Colorado
20
     court declined to stay the case after concluding that the underlying dispute is not subject to
21

22   the purported arbitration agreement, whether because the parties never entered into the

23   agreement or because, even if the parties had entered into the agreement, the agreement is
24   unenforceable. Concerns of comity and economy counsel against this Court addressing
25
     those issues again.
26
              Second, counseling strongly in favor of application of the first-to-file rule in this case is
27

28   the fact that the precise issues at stake in this case—(1) the enforceability of the arbitration


                                                        3
       Case 2:18-cv-03780-JAT Document 19 Filed 05/10/19 Page 4 of 5


 1   agreement and (2) which courts decide which issues in cases where a motion under 9 U.S.C.
 2
     § 3 and a petition under 9 U.S.C. § 4 are concurrently pending in different federal courts—is
 3
     being actively litigated in the Tenth Circuit Court of Appeals, O.P.E.N. AMERICAN, INC.
 4
     d/b/a OpenWorks v. Ruth Mark, 19-1024 (10th Cir.), after having already been resolved in the
 5

 6   first instance by the District of Colorado. The first-to-file rule is designed precisely for
 7   situations like these to permit courts to exercise their discretion to “maximize judicial
 8
     economy and minimize embarrassing inconsistencies by prophylactically refusing to hear a
 9
     case raising issues that might substantially duplicate those raised by a case pending in another
10

11   court.” Cadle Co. v. Whataburger of Alice, Inc., 174 F.3d 599, 604 (5th Cir. 1999).

12          This Court need not address issues that are being actively litigated in other courts. It
13
     may exercise its discretion to dismiss this petition or stay it pending resolution of
14
     OpenWorks’s appeal in the Tenth Circuit.
15

16

17                                                 DATED this 1st day of February, 2019.

18                                                        Respectfully Submitted,
19
                                                          s/ David H. Seligman ______
20                                                        David H. Seligman
                                                          Towards Justice
21                                                        1410 High Street, Suite 300
22                                                        Denver, CO 80218
                                                          Tel.: 720-248-8426
23                                                        Fax: 303-957-2289
                                                          Email: david@towardsjustice.org
24

25

26
27

28


                                                      4
       Case 2:18-cv-03780-JAT Document 19 Filed 05/10/19 Page 5 of 5


 1
                                         Certificate of Service
 2

 3          I hereby certify that on May 10, 2019 I served a true and correct copy of the forgoing

 4   on all parties that have appeared pursuant to Fed. R. Civ. P. 5 by filing the forgoing using the
 5   Court’s CM/ECF electronic filing system.
 6

 7                                                      s/David H. Seligman
                                                        David H. Seligman
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                    5
